Citation Nr: 1427036	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-37 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right eye disability, to include residuals of a scratched cornea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1994 to January 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was previously before the Board in June 2010 and July 2013, at which times the issue on appeal was remanded for further development.  

The issue of entitlement to a service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran does not have a right eye disability, to include residuals of a scratched cornea, that is etiologically related to his active service.


CONCLUSION OF LAW

A right eye disability, to include residuals of a scratched cornea, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated February 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran asserts that he has a right eye disability, to include residuals of a scratched cornea, as a result of active service.  Specifically, the Veteran has stated that he sustained an injury when his right eye was hit with hot brass in July 1996.

The Veteran's service medical records show that he was treated in July 1996 for complaints of burning in the right eye one day after getting hit with hot brass.  The Veteran denied any blurriness at that time.  He was diagnosed with a scratched cornea and provided an eye patch.

A March 2011 VA eye examination indicates a history of residuals of an eye disability and noted that the Veteran claimed an increased light sensitivity and occasional blurring in the right eye since the in-service injury.  No visual symptoms were noted upon physical examination.  The assessment was "essentially emmetropia" bilaterally. 

A May 2011 VA traumatic brain injury (TBI) examination notes that the Veteran reported blurred vision secondary to an in-service eye injury.  Objectively, it was noted that the Veteran had some blurred vision. 

The Veteran's VA medical treatment records include an April 2012 report noting that there was no residual damage to his right eye following the July 1996 corneal abrasion.
An April 2012 VA examination shows that the Veteran was diagnosed with corneal abrasion of the right eye in July 1996.  The examiner noted a normal right eye cornea, without evidence of scarring or disfigurement attributable to any eye disability.  The examiner opined that the July 1996 corneal abrasion of the right eye resolved without sequelae.

A January 2014 VA eye examination found normal visual acuity; a normal external eye exam, bilaterally; and a normal internal eye exam, bilaterally.  The examiner opined that the claimed eye disability was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  The examiner opined that the examination did not show any residual effects from the July 1996 injury that would interfere with the Veteran's level of vision or daily life. 

The Board finds that the January 2014 VA examination and opinion, when combined with the Veteran's entire medical treatment record, is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements that he has an eye disability, to include residuals of a scratched cornea, are found to be less persuasive than the multiple medical opinions stating that the Veteran's July 1996 eye injury has resolved without any residuals.  While some examinations note a history provided by the Veteran of blurriness and other eye symptoms, the examinations have not identified any objective pathology in the eyes related to the service injury.

In sum, the Veteran experienced an in-service eye injury in July 1996.  However, based on the medical evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current right eye disability or any residuals of the service injury, to include residuals of a scratched cornea, as the July 1996 scratched cornea is shown to have resolved.  While a traumatic brain injury examination noted blurred vision, no diagnosis of any eye disability was made.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right eye disability is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right eye disability, to include residuals of a scratched cornea, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


